



EXHIBIT 10.16
Summary of Compensation Arrangements of Certain Executive Officers of Flex Ltd.

Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans. Disclosures with respect to compensation
for Named Executive Officers for the 2020 fiscal year will be included in the
Company’s definitive proxy statement for the Company’s 2020 Annual General
Meeting of Shareholders, and disclosures with respect to compensation for Named
Executive Officers for the 2021 fiscal year will be included in the Company’s
definitive proxy statement for the Company’s 2021 Annual General Meeting of
Shareholders.
On March 29, 2020, in light of the uncertainty created by the effects of the
COVID-19 pandemic and the Company’s initiatives to reduce operating and
corporate costs, Revathi Advaithi, the Company’s Chief Executive Officer,
proposed and the Board of Directors agreed to reduce her base salary by 50%
during the first two quarters of fiscal year 2021. The Company’s other named
executive officers proposed and the Board agreed to reduce their base salaries
by 30% during the first two quarters of fiscal year 2021.
For purposes of the Company’s annual incentive bonus plan for fiscal year 2021,
each of the named executive officers agreed to adjustments to reduce to zero
bonus payouts attributable to the first two quarters of fiscal year 2021.
Compensation for Revathi Advaithi (Chief Executive Officer)
Ms. Advaithi’s current annual base salary is $1,150,000. In addition, Ms.
Advaithi was awarded compensation pursuant to an Offer Letter entered into on
February 7, 2019, which is summarized in the Company’s Form 8-K filed on
February 11, 2019. Ms. Advaithi will be eligible to participate in the Company’s
annual incentive bonus plan and the long-term cash incentive deferred
compensation program. Ms. Advaithi also will be eligible to receive awards of
performance-based restricted share unit awards and service-based restricted
share unit awards under the Company’s equity incentive plan as part of her
fiscal 2021 compensation.
Compensation for Christopher Collier (Chief Financial Officer)
Mr. Collier’s current annual base salary is $710,000. In addition, Mr. Collier
will be eligible to participate in the Company’s annual incentive bonus plan and
the long-term cash incentive deferred compensation program. Mr. Collier also
will be eligible to receive awards of performance-based restricted share unit
awards and service-based restricted share unit awards under the Company’s equity
incentive plan as part of his fiscal 2021 compensation.
Compensation for Francois P. Barbier
Mr. Barbier’s current annual base salary is $710,000. In addition, Mr. Barbier
will be eligible to participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan. Mr. Barbier also will be
eligible to receive awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company’s equity incentive
plan as part of his fiscal 2021 compensation.
Compensation for Paul Humphries
Mr. Humphries’s current annual base salary is $710,000. In addition, Mr.
Humphries will be eligible to participate in the Company’s annual incentive
bonus plan and long-term cash incentive deferred compensation plan. Mr.
Humphries also will be eligible to receive awards of performance-based
restricted share unit awards and service-based restricted share unit awards
under the Company’s equity incentive plan as part of his fiscal 2021
compensation.







--------------------------------------------------------------------------------





Compensation for Scott Offer
Mr. Offer’s current annual base salary is $629,200. In addition, Mr. Offer will
be eligible to participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan. Mr. Offer also will be
eligible to receive awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company’s equity incentive
plan as part of his fiscal 2021 compensation.





